     Case 1:19-cv-02521 Document 1 Filed 09/04/19 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.

GARY ROSENBALM,

        Plaintiff,

v.

THE TRAVELERS HOME AND
MARINE INSURANCE COMPANY,

      Defendant.
______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________


        Defendant, The Travelers Home and Marine Insurance Company (“Travelers”), through

its attorneys and pursuant to 28 U.S.C. §§ 1441(a) and 1446 and D.C.COLO.L.Civ.R. 81.1,

removes this civil action from the 2nd Judicial District Court, Denver County, State of Colorado to

the United States District Court for the District of Colorado. As grounds, Travelers states as

follows:

        1.      Travelers is the Defendant in a civil action pending in the 2nd Judicial District Court,

Denver County, State of Colorado and styled Gary Rosenbalm v. The Travelers Home and Marine

Insurance Company, Case No. 2019 CV 33025.                 Pursuant to 28 U.S.C. § 1446(a) and

D.C.Colo.LCivR. 81.1A, the register of actions and a complete copy of the file from the Denver

County District Court is attached as Exhibits A-G.

        2.      This Notice of Removal is timely filed under 28 U.S.C. § 1446(b), because it is

filed within one year of the commencement of this action and within thirty days of the date on
   Case 1:19-cv-02521 Document 1 Filed 09/04/19 USDC Colorado Page 2 of 5




which this case first became removable. Plaintiff served the Complaint on Travelers on August 14,

2019. Exhibit D, Return of Service. Accordingly, Travelers’ thirty-day period for removal

commenced on that date, with a corresponding deadline to remove of September 13, 2019.

       3.      The described civil action is one in which this Court has original jurisdiction under

the provisions of 28 U.S.C. § 1332(a), as the action is one between citizens of different states and

the matter in controversy exceeds the sum of $75,000, exclusive of interest and costs.

       4.      Plaintiff alleges the following claims for relief against Travelers: (1) breach of

contract; (2) bad faith breach of insurance contract; and (3) unreasonable delay and denial of

covered benefits pursuant to C.R.S. §§ 10-3-1115 and 1116;

                                     Diversity of Citizenship

       5.      As alleged in the Complaint, Plaintiff is an individual domiciled in Colorado.

Exhibit A, Complaint, ¶1. See Smith v. Cummings, 445 F.3d 1254, 1259–60 (10th Cir. 2006) (“an

individual's state citizenship is equivalent to domicile…To establish domicile in a particular state,

a person must be physically present in the state and intend to remain there”). Defendant Travelers

is a foreign corporation with its principal place of business located in the state of Connecticut. See

Certificate of Good Standing attached as Exhibit I. As Plaintiff is domiciled in and therefore a

citizen of Colorado, and Defendant is a citizen of Connecticut, there is complete diversity of

citizenship among the parties. 28 U.S.C. § 1332.


                Amount in Controversy Exceeds Jurisdictional Requirements

       6.      Plaintiff’s Complaint alleges claims for breach of contract, bad faith breach of

insurance contract, and statutory bad faith pursuant to C.R.S. §§ 10-3-1115 and 10-3-1116.

Exhibit A at ¶¶ 26-41. Plaintiff has filed a civil cover sheet with the Complaint indicating that

                                                  2
   Case 1:19-cv-02521 Document 1 Filed 09/04/19 USDC Colorado Page 3 of 5




Plaintiff seeks a monetary judgment in excess of $100,000. Exhibit B, Civil Cover Sheet. See

Paros Properties LLC v. Colorado Cas. Ins. Co., 835 F.3d 1264, 1272-1273 (10th Cir. 2016) (civil

cover sheet sufficient to demonstrate amount in controversy). In addition, Plaintiff seeks statutory

attorney fees pursuant to C.R.S. § 10-3-1116. Exhibit A, ¶25; Prayers for Relief (c). A reasonable

estimate of the attorney’s fees that would be required to litigate this action through trial coupled

with the damages plaintiff seeks to recover exceeds the jurisdictional threshold of $75,000. “The

Supreme Court has long held that when a state permits recovery of attorney’s fees, a reasonable

estimate may be used in calculating the necessary jurisdictional amount in a removal proceeding

based upon diversity of citizenship.” Miera v. Dairyland Ins. Co., 143 F.3d 1337, 1340 (10th Cir.

1998) (citing Missouri State Life Ins. Co. v. Jones, 290 U.S. 199, 202 (1933))

       7.      “The amount in controversy is not proof of the amount the plaintiff will recover.

Rather it is an estimate of the amount that will be put at issue in the course of the litigation.”

McPhail v. Deere & Company, 529 F.3d 947, 956 (10th Cir. 2008). Here, the allegations of

Plaintiff’s Complaint and the Civil Cover Sheet providing that Plaintiff seeks a monetary judgment

in excess of $100,000 demonstrate that the amount in controversy exceeds the $75,000

jurisdictional threshold in 28 U.S.C. § 1332(a).

       8       Based on the foregoing, this Court has jurisdiction over this action under 28 U.S.C.

§ 1332(a), because there is complete diversity between the parties and the amount in controversy

exceeds $75,000.00. Accordingly, the matter is properly removed to this Court under 28 U.S.C.

§§ 1441(a) and 1446.

       9.      Promptly upon filing this Notice of Removal, Travelers shall give written notice of

the filing to Plaintiff as required by law. Travelers is concurrently filing a notice attaching this


                                                   3
   Case 1:19-cv-02521 Document 1 Filed 09/04/19 USDC Colorado Page 4 of 5




Notice of Removal with the Clerk of the Denver County District Court, State of Colorado. A copy

of that notice is attached hereto as Exhibit H.

       WHEREFORE, Defendant Travelers requests that this Court accept its Notice of Removal

and assume jurisdiction over this action.

       Respectfully submitted this 4th day of September, 2019.

                                                      FORAN GLENNON PALANDECH
                                                      PONZI & RUDLOFF PC

                                                      By: s/ Wm. Ryan Walls
                                                          Amy M. Samberg, Reg. 42999
                                                          Wm. Ryan Walls, Reg. 52093
                                                          700 17th Street, Ste. 1350
                                                          Denver, Colorado 80202
                                                          Telephone: (720) 336-2249
                                                          asamberg@fgppr.com
                                                          rwalls@fgppr.com
                                                         Attorneys for Defendant




                                                  4
   Case 1:19-cv-02521 Document 1 Filed 09/04/19 USDC Colorado Page 5 of 5




                                     CERTIFICATE OF SERVICE


       I hereby certify that, on September 4, 2019, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to the
following:

David M. Roth
Jennifer A. Milne
Roth Milne
950 South Cherry Creek Street, Suite 416
Denver, CO 80246
Phone Number: 303-662-8082
Fax Number: 303-662-8083
Email: david@randmlaw.com
       jennifer@randmlaw.com
Attorneys for Plaintiff


                                                    s/ Arlene Morhauser
                                                    Arlene Morhauser




                                               5
